   0:21-cv-00798-BHH-PJG            Date Filed 08/16/21       Entry Number 36        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Jessie Traylor,                             )                    C/A No. 0:21-798-BHH
                                            )
                             Plaintiff,     )
                                            )
       v.                                   )
                                            )
Warden Macklenberg, F.C.I. Marianna; )                                   ORDER
Warden Knight, F.C.I. Estill, Forsyth, Camp )
Administrator Estill, J.A. Keller, Region )
Director,                                   )
                                            )
                             Defendants.    )
                                            )

       Plaintiff Jessie Traylor, a self-represented federal prisoner, filed this civil rights action on

March 19, 2021. The court issued multiple orders providing Plaintiff an opportunity to submit the

documents necessary to bring the case into proper form for evaluation and possible service of

process. (ECF Nos. 5, 17, 26, 32.) Plaintiff was warned in each order that failure to provide the

necessary information within a specific time period would subject the case to dismissal. To date,

Plaintiff has not complied with the court’s instructions to file Forms USM-285 for the United

States Attorney General or the United States Attorney for the District of South Carolina, as is

necessary pursuant to Federal Rule of Civil Procedure 4(i) to effect service of process on the United

States. Plaintiff did not respond to the court’s latest order giving Plaintiff a fourth opportunity to

file the documents required by the court and the deadline to respond has lapsed. Plaintiff has failed

to prosecute this case and has failed to comply with an order of this Court. Therefore, the case is

dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link

v. Wabash R.R. Co., 370 U.S. 626 (1962).




                                             Page 1 of 2
   0:21-cv-00798-BHH-PJG          Date Filed 08/16/21      Entry Number 36        Page 2 of 2




       IT IS SO ORDERED.

                                                                    s/ Bruce Howe Hendricks
August 16, 2021                                                     Bruce Howe Hendricks
Charleston, South Carolina                                          United States District Judge

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           Page 2 of 2
